I concur in the result but do not subscribe to all of the statements made in the foregoing opinion. The question of the extent of the title that can be acquired by condemnation is not before us. I reserve my opinion on this question until it is properly presented in a case where the issue arises. I concur in holding that a railroad only acquires an easement when its user is wholly limited during the period of adverse possession to the right of way. Hoffman v. Zollman, 49 Ind. App. 664
(97 N.E. 1015). See, also, Consumers Gas Trust Co. v. AmericanPlate Glass Co., 162 Ind. 393 (68 N.E. 1020); IndianapolisWater Co. v. Kingan  Co., Ltd., 155 Ind. 476 (58 N.E. 715);Pennsylvania R. Co. v. Breckenridge, 60 N.J. Law, 583
(38 A. 740).